Motion by respondent-appellant Joseph Mage to vacate an order of the Supreme Court, Kings County, dated April 7,. 1965, staying the State Liquor Authority from issuing a retail liquor store license, which stay was continued by an order, dated September 7, 1965, pending the respondents’ appeal from the order of September 7, 1965. In addition to continuing the stay, the latter order denied respondents’ cross motions to dismiss the petition, directed respondents to answer the petition, and permitted a hearing on two days’ notice. Motion dismissed, as academic, and appeals dismissed, without costs. The order dated September 7,1965 is not appealable without permission. (CPLR 5701, subd, [b], par. 1.) Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.